Citation Nr: 0627901	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  03-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hypertension on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
February 2005, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, the entitlement to service connection for a 
psychiatric disability and hernia on a secondary basis was 
granted in a March 2006 rating decision; therefore, they are 
no longer before the Board.

In February 2005, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDING OF FACT

The veteran's hypertension is etiologically related to his 
service-connected status post suprapubic prostatectomy.  


CONCLUSION OF LAW

Hypertension is proximately due to or the result of service-
connected disability.  38 C.F.R. §  3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the veteran has been provided all 
required notice.  Moreover, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to secondary service connection for his 
hypertension.  Therefore, no further development of the 
record is required with respect to the matter decided herein.


Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that service connection is warranted for 
his hypertension because it was caused by his service-
connected prostate cancer and suprapubic prostatectomy.  

VA treatment records show that the veteran was seen from July 
2000 to April 2005 for hypertension; however, none of these 
records address whether the disorder is etiologically related 
to the veteran's prostate cancer and subsequent surgery.   

The veteran was provided a VA examination in July 2002.  The 
examiner, H.N., noted that the claims folder was unavailable; 
however, the veteran's VA and electronic medical records were 
reviewed.  The pertinent diagnosis was essential 
hypertension, more likely than not related to prostate cancer 
and stress of the progressive residuals following radical 
prostatectomy.  Because H.N. failed to provide the rationale 
for her opinion concerning the etiology of the veteran's 
hypertension, the originating agency requested another VA 
physician, B.M., to provide clarification.  In September 
2002, B.M. opined that it is as likely as not that the stress 
from the veteran's prostate cancer and subsequent surgery 
could have contributed to hypertension; however, he also 
stated that prostate cancer per se is not associated with 
essential hypertension.  It does not appear that B.M reviewed 
the claims folder or the veteran's medical records before 
rendering this opinion.

The veteran was examined by another VA physician in June 
2005.  As before, the claims folder was not available before 
the examination, but VA treatment records were reviewed.  It 
was noted that the veteran reported that he was never told 
that he had hypertension until his prostate cancer was 
diagnosed, but he did have a family history of hypertension.  
He was again diagnosed with essential hypertension, and the 
examiner concluded that it was "less likely" that the 
hypertension was caused or chronically worsened by the 
service-connected prostatectomy or psychiatric disability.  
In a January 2006 addendum, the examiner stated that 
following a review of the claims folder, if was her opinion 
that it is "less likely" that the veteran's hypertension 
was caused or chronically worsened by the prostatectomy.

In January 2006, the claims folder was also reviewed by B.M., 
who stated that he agreed that the veteran's prostate cancer, 
in and of itself, was not the cause of the essential 
hypertension but repeated his previous statement that the 
stress from the veteran's cancer and surgery could have 
contributed to his hypertension.  

The Board notes that the opinion provided by the June 2005 
examiner is not responsive to the Board's remand directive.  
Specifically, she failed to provide an opinion as to whether 
it is at least as likely as not that the hypertension was 
caused or chronically worsened by service-connected 
disability.  It would appear from the language used that she 
intended to opine that it is less than likely that the 
hypertension is etiologically related to service-connected 
disability.  Such an opinion is not adequate for adjudication 
purposes because the veteran is entitled to prevail if there 
is a 50 percent or better probability that his hypertension 
is proximately due to or the result of service-connected 
disability.  

Two other VA physicians have provided opinions to the effect 
that it is as likely as not or more likely than not that the 
veteran's hypertension is etiologically related to service-
connected disability.  In addition, the supporting opinion of 
B.M. remained the same following a review of the claims 
folder.  Therefore, in the Board's opinion, the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, entitlement to service 
connection for hypertension on a secondary basis is in order.  


ORDER

Entitlement to service connection on a secondary basis for 
hypertension is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


